The petition for writ of certiorari in this case is denied, because not filed within the time provided by law. The authority given to the Justices of this Court to extend the period for applying for a writ of certiorari not exceeding 60 days (§8 (a), Act of February 13, 1925, 43 Stat. 936, 940) is to be exercised upon application duly made to a Justice prior to the expiration of the statutory period, and where an extension has been granted, as provided, a further extension may be had only upon application duly made before the expiration of the extended period.